DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Newly submitted claims 36-39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   applicant elected invention Q. which is not a desktop light.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-39 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/806,285 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent must support the claims as a whole, i.e more than having a feature in common. Based on the Examiner’s review of the application (as originally filed), the application does not support the AC-DC nor DC-DC circuit as recited in view of Caskey.
Specification
The disclosure is objected to because of the following informalities:  the application is filled with U.S. application numbers and applicants file numbers. Some of which are now US Patents.  Please provide appropriate U.S. Patent numbers/ U.S. Patent Application numbers where appropriate (see Pages 24, 29 and 31-37 for examples).
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ IC,  AC-to-DC circuit, DC-to-DC circuit , photo sensor,  motion sensor,  power fail system , colorful  LED(s),  mechanical or electric switch ,  select or set or adjust color, brightness, timer, or other LED light function(s),  wi-fi , wireless, IR, RF  to make setting, adjustment, selection, on-off of said LED(s) light effects” . “IC system” ; LED(s) is one of chip, dice, dip or COB (chips on board) light   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 22,23,25  are  rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Luu 2004/0142601.   Regarding claim 22, Luu discloses  an LED night light (claims 4, 13), comprising: at least one LED  to supply at least one of area and indicator illumination with at least one predetermined light function, wherein the LED night light includes at least one of: (5) a motion sensor [0035], wherein at least one DC or AC power output unit is built-in the LED night light. 
Regarding claim 23, the LED night light is incorporated with at least one sensor, and circuitry to create at least one of:  (ii) at least on motion sensing light function, (iv) area illumination. 
Regarding claim 25,  wherein the at least one AC or DC power output unit of the LED night light includes at least one of: (A)   at least one outlet unit to supply AC power.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Luu in view of Caskey. Luu discloses the invention substantially as claimed except   the LED night light has a built-in AC-to-DC circuit to change input AC to DC to supply at least one of: (i) predetermined DC charging power, to charge at least one other product. However, those features are taught by Caskey. Caskey the LED night light has a built-in AC-to-DC circuit to change input AC to DC to supply at least one of: (i) predetermined DC charging power, to charge at least one other product. It would have been obvious to one of ordinary skill to modify Luu to charge at least one other devises as taught by Caskey.
Regarding claim 24,  Luu discloses the invention substantially as claimed wherein the at least one LED is one of a chip, dice, dual inline package (DIP), or chips on board (COB) light source that includes white, red, green, blue chips or dice built-in each LED or  built into one LED; to enable color-mixing by an IC system to get a plurality of colors. It would have been obvious to one of ordinary skill to modify Luu to least one LED is one of a chip, dice, dual inline package (DIP), or chips on board (COB) light source that includes white, red, green, blue chips or dice built-in each LED or  built into one LED; to enable color-mixing by an IC system to get a plurality of colorsas taught by Caskey.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833